DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3,5-8,10,12-15,18,21 and 23,27-37 are subject under examination.

Claim Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 5, applicant is claiming “wherein the random mapping”, there is insufficient antecedent basis for this limitation in claim 2 or 1 on which the claim is dependent. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.     Claims 1-3,5-8,10,12-14,18,21 and 23, 27-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0008490 A1) in view of Zhang (US 20210281367 A1).

Regarding claim 1, Zhu (US 2012/0008490 A1) teaches A method of performing a multi-layer transmission of data on a radio frequency, the multi-layer transmission comprising multiple layers (see para 0068 “ The AP station 11 implements multi-user multiple-input-multiple-output (MIMO) at its PHY layer 14 for such simultaneous wireless transmissions via multiple antennas 17”)[ transmission through sets of spatial stream using multi user MIMO is interpreted to be multi- layer transmission], the method comprising: performing  a contention procedure with respect to each of a plurality of access classes, ACs, for accessing the radio frequency (See para 0026 “Access to the communication medium includes contending for access to the wireless communication medium”; see para 0027 “Contending for the transmission opportunity period comprises each access category contending for access to the wireless communication medium, and a secondary access category selectively”; see para 0029 “EDCAF of each AC of the transmitting station contends for access to the wireless medium.”); and performing  the multi-(see para 0031 “Upon successful contention for a transmission opportunity period, during the transmission opportunity period, one or more data blocks of a primary access category are transmitted from the transmitting station to one or more primary destination wireless receiving stations through one or more sets of spatial streams over the wireless communication medium. Simultaneously, one or more data blocks of one or more secondary access categories are transmitted from the transmitting station to one or more secondary destination wireless receiving stations, through one or more other sets of spatial streams over the wireless communication medium.”; see para 0068 “The AP station 11 implements multi-user multiple-input-multiple-output (MIMO) at its PHY layer 14 for such simultaneous wireless transmissions via multiple antennas 17”)[ transmission through sets of spatial stream using multi user MIMO is interpreted to be multi- layer transmission]
Zhu teaches multiple layers but doesn’t teach multiple layers each having a different robustness on the radio frequency; further layer is less robust than the main layer of the multi-layer transmission.
Zhang (US 20210281367 A1) teaches multiple layers each having a different robustness on the radio frequency (see para 0104 “For a MIMO system, multiple layer transmission is used to increase the transmission rate. The link quality is different for different layers”)[ different link quality for different layers implies different robust level for different layers] further layer is less robust than the main layer of the multi-layer transmission. (see para 0104 “For a MIMO system, multiple layer transmission is used to increase the transmission rate. The link quality is different for different layers”)[ different link quality for different layers implies different robust level for different layers].
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the multiple layers each having a different robustness on the radio frequency in the system of Zhu. The motivation is to increase the transmission rate (Zhang: see para 0104)
	
Regarding claim 23, Zhu teaches A communication system  including a host computer (see para 0040 “A wireless station 11 (i.e., STA-A) comprises an AP”) comprising: processing circuitry  configured to provide user data; and a communication interface  configured to forward user data to a cellular or ad hoc radio network for transmission to a user equipment, UE, (see para 0040 “Several traffic streams (or queues) of data frames (packets) in multiple different access categories ACs at the AP station 11 are for transmission to multiple receiver wireless station ”; see para 0130 “Information transferred via communications interface 107 may be in the form of signals such as .. a cellular phone link, an radio frequency (RF) link”) wherein the UE comprises a radio interface  and processing circuitry ( see para 0045 “receiver wireless station13” its well known in the art for the UE to have processor), the processing circuitry of the UE being configured to execute
performing  a contention procedure with respect to each of a plurality of access classes, ACs, for accessing the radio frequency (See para 0026 “Access to the communication medium includes contending for access to the wireless communication medium”; see para 0027 “Contending for the transmission opportunity period comprises each access category contending for access to the wireless communication medium, and a secondary access category selectively”; see para 0029 “EDCAF of each AC of the transmitting station contends for access to the wireless medium.”); and 
performing  the multi-layer transmission upon success of the contention procedure of at least one of the ACs, wherein in a transmission opportunity defined by the successful contention procedure data associated with the successful AC is transmitted on a main layer of the multi-layer transmission, simultaneously with data associated with at least one further AC on at least one further layer. (see para 0031 “Upon successful contention for a transmission opportunity period, during the transmission opportunity period, one or more data blocks of a primary access category are transmitted from the transmitting station to one or more primary destination wireless receiving stations through one or more sets of spatial streams over the wireless communication medium. Simultaneously, one or more data blocks of one or more secondary access categories are transmitted from the transmitting station to one or more secondary destination wireless receiving stations, through one or more other sets of spatial streams over the wireless communication medium.”; see para 0068 “The AP station 11 implements multi-user multiple-input-multiple-output (MIMO) at its PHY layer 14 for such simultaneous wireless transmissions via multiple antennas 17”)[ transmission through sets of spatial stream using multi user MIMO is interpreted to be multi- layer transmission]
Zhu doesn’t teach further layer is less robust than the main layer of the multi-layer transmission.
Zhang (US 20210281367 A1) teaches multiple layers each having a different robustness on the radio frequency (see para 0104 “For a MIMO system, multiple layer transmission is used to increase the transmission rate. The link quality is different for different layers”)[ different link quality for different layers implies different robust level for different layers] further layer is less robust than the main layer of the multi-layer transmission. (see para 0104 “For a MIMO system, multiple layer transmission is used to increase the transmission rate. The link quality is different for different layers”)[ different link quality for different layers implies different robust level for different layers].
	Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the multiple layers each having a different robustness on the radio frequency in the system of Zhu. The motivation is to increase the transmission rate (Zhang: see para 0104)

Regarding claim 21, Zhu teaches A wireless device for performing multi- layer transmission of data on a radio frequency , (see para 0040 “Several traffic streams (or queues) of data frames (packets) in multiple different access categories ACs at the AP station 11 are for transmission to multiple receiver wireless station ”; see para 0130 “Information transferred via communications interface 107 may be in the form of signals such as .. a cellular phone link, an radio frequency (RF) link”) , the device comprising instructions executable by said at least one processor (see para 0128 “as program instructions for execution by a processor”), whereby the device is operative to: 
performing  a contention procedure with respect to each of a plurality of access classes, ACs, for accessing the radio frequency (See para 0026 “Access to the communication medium includes contending for access to the wireless communication medium”; see para 0027 “Contending for the transmission opportunity period comprises each access category contending for access to the wireless communication medium, and a secondary access category selectively”; see para 0029 “EDCAF of each AC of the transmitting station contends for access to the wireless medium.”); and 
performing  the multi-layer transmission upon success of the contention procedure of at least one of the ACs, wherein in a transmission opportunity defined by the successful contention procedure data associated with the successful AC is transmitted on a main layer of the multi-layer transmission, simultaneously with data associated with at least one further AC on at least one further layer. (see para 0031 “Upon successful contention for a transmission opportunity period, during the transmission opportunity period, one or more data blocks of a primary access category are transmitted from the transmitting station to one or more primary destination wireless receiving stations through one or more sets of spatial streams over the wireless communication medium. Simultaneously, one or more data blocks of one or more secondary access categories are transmitted from the transmitting station to one or more secondary destination wireless receiving stations, through one or more other sets of spatial streams over the wireless communication medium.”; see para 0068 “The AP station 11 implements multi-user multiple-input-multiple-output (MIMO) at its PHY layer 14 for such simultaneous wireless transmissions via multiple antenns 17”)[ transmission through sets of spatial stream using multi user MIMO is interpreted to be multi- layer transmission]
Zhu teaches multiple layers but doesn’t teach multiple layers each having a different robustness;  on the radio frequency is less robust than the main layer of the multi-layer transmission.
Zhang (US 20210281367 A1) teaches multiple layers each having a different robustness on the radio frequency (see para 0104 “For a MIMO system, multiple layer transmission is used to increase the transmission rate. The link quality is different for different layers”)[ different link quality for different layers implies different robust level for different layers] further layer is less robust than the main layer of the multi-layer transmission. (see para 0104 “For a MIMO system, multiple layer transmission is used to increase the transmission rate. The link quality is different for different layers”)[ different link quality for different layers implies different robust level for different layers].
	Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the multiple layers each having a different robustness on the radio frequency in the system of Zhu. The motivation is to increase the transmission rate (Zhang: see para 0104)

Regarding claim 18, Zhu teaches a computer program product comprising a non-transitory computer readable medium storing program code configured to be executed by a computing device to perform, the method of claim 1. (See para 0128 “program instructions for execution by a processor, as software modules, microcode, as computer program product on computer readable media.”)
Regarding claim 2, 27, Zhu teaches wherein the at least one further AC that is transmitted on the at least one further layer of the multi-layer transmission is randomly selected  among the plurality of ACs for which the respective contention procedures are unsuccessful for the transmission opportunity. (See para 0034 “In one implementation, for a secondary AC if the communication medium is physically busy, the transmitter station should perform backoff as is routine (e.g., as in conventional IEEE 802.11 standards). However, if the communication medium is virtually busy, in the transmitter station the secondary AC checks whether any other AC of the transmitter station has won the TXOP and whether sharing the TXOP is possible. If sharing of TXOP is granted to this AC, the AC will then transmit and will not invoke backoff, otherwise, the secondary AC invokes backoff as is routine.”)[ invoking backoff  for  AC when the communication medium is busy is interpreted as selecting different , communication medium being busy is interpreted as unsuccessful transmission opportunity]
Regarding claim 3, 28, Zhu teaches wherein at least two further ACs  are transmitted on at least two further layers of the multi-layer transmission , and wherein the at least two further ACs  are randomly mapped to the respective further layers. (See para 0067 “the frames associated with different ACs at the AP station 11 share that MU-TXOP for downlink transmissions to multiple wireless stations 13, wherein all the transmissions take place at the same time via different spatial streams over the wireless communication medium. Therefore, the MU-TXOP is shared among multiple sets of spatial streams (each set targeting one destination station) that can belong to multiple ACs for the downlink transmission from the AP station 11 to multiple destination wireless stations 13”)[ the frames associated with different ACs are transmitted via different spatial streams, where different spatial streams are interpreted to be different layers]
Regarding claim 5,29, Zhu teaches wherein the random selection selects a first AC with a first probability that is greater than a second probability for selecting a second AC, and/or wherein the random mapping  maps a first AC with a first probability to a given further layer that is greater than a second probability for mapping a second AC to the given further layer. (See para 0031 “one or more data blocks of a primary access category are transmitted from the transmitting station to one or more primary destination wireless receiving stations through one or more sets of spatial streams over the wireless communication medium. Simultaneously, one or more data blocks of one or more secondary access categories are transmitted from the transmitting station to one or more secondary destination wireless receiving stations, through one or more other sets of spatial streams over the wireless communication medium.”)( different ACs are associated with different spatial streams, where different spatial streams are interpreted to be different layers]

Regarding Claim 6,30, Zhu teaches wherein at least two further ACs  are transmitted on at least two respective further layers  of the multi-layer transmission (See para 0031 “one or more data blocks of a primary access category are transmitted from the transmitting station to one or more primary destination wireless receiving stations through one or more sets of spatial streams over the wireless communication medium. Simultaneously, one or more data blocks of one or more secondary access categories are transmitted from the transmitting station to one or more secondary destination wireless receiving stations, through one or more other sets of spatial streams over the wireless communication medium.”)( different ACs are associated with different spatial streams, where different spatial streams are interpreted to be different layers] and wherein a first AC of the at least two further ACs has a first priority and a second AC of the at least two further ACshas a second priority (see para 0046 “2) The AC has higher priority than other ACs”), wherein the first AC is mapped  to a first layer of the further layers  and the second AC is mapped to a second layer of the further layers  (See para 0031 “one or more data blocks of a primary access category are transmitted from the transmitting station to one or more primary destination wireless receiving stations through one or more sets of spatial streams over the wireless communication medium. Simultaneously, one or more data blocks of one or more secondary access categories are transmitted from the transmitting station to one or more secondary destination wireless receiving stations, through one or more other sets of spatial streams over the wireless communication medium.”)( different ACs are associated with different spatial streams, where different spatial streams are interpreted to be different layers, and wherein the first priority is higher than the second priority (see para 0046 “2) The AC has higher priority than other ACs”).
Zhu doesn’t teach first layer is less robust than the second layer.
Zhang (US 20210281367 A1) teaches first layer is less robust than the second layer. (see para 0104 “For a MIMO system, multiple layer transmission is used to increase the transmission rate. The link quality is different for different layers”)[ different link quality for different layers implies different robust level for different layers].
	Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the multiple layers each having a different robustness on the radio frequency in the system of Zhu. The motivation is to increase the transmission rate (Zhang: see para 0104)
.Regarding claim 7, 31, Zhu teaches wherein the first and second priorities of the at least two further ACs  are assigned to the respective further ACs  (see para 0029 “The data blocks are organized according to their access category, which assigns different transmission priorities to the data blocks.”)
Regarding claim 8, 32, Zhu teaches wherein each contention procedure performed for the respective AC is based on a back-off counter (See para 0027 “Contending for the transmission opportunity period comprises each access category contending for access to the wireless communication medium, and a secondary access category selectively invoking communication medium access back off based backoff events”)  and at least two further ACs are transmitted on at least two respective further layers of the multi- layer transmission, and wherein at least one of the selection and the mapping of the at least two further ACs is based on a comparison of values of the respective back-off counters. (see para 0029 “EDCAF of each AC of the transmitting station contends for access to the wireless medium based on its backoff timer value and transmission priority.”)
	
Regarding claim 10, 33, Zhu teaches wherein contention procedures performed with respect to two or more ACs are successful for the same transmission opportunity, and wherein the data associated with the AC having the highest priority among the successful ACs is transmitted (See para 0031 “Upon successful contention for a transmission opportunity period, during the transmission opportunity period, one or more data blocks of a primary access category are transmitted.”)

Regarding claim 12,34 , Zhu teaches wherein the multi-layer transmission comprises n layers, and wherein the respective contention procedures of m ACs  based on a back-off counter are successful for the same transmission opportunity, and wherein m>n, the m-n ACs  having the least priorities among the n successful ACs reinitiate their contention procedures by randomly drawing a value of the back-off counter from their initial contention window. (See para 0038” For other non-collision areas (including other directions/destinations), the sender need not invoke backoff. This allows secondary ACs to resume their transmission at their own pace (using a backoff timer and a Contention Window (CW) before the TXOP sharing) when their intended transmission has been partially performed by sharing the TXOP obtained by another AC.”)

Regarding claim 13, 35, Zhu teaches receiving an acknowledgement frame in response to the multi-layer transmission ,the acknowledgement frame being indicative of at least two or each of the multiple layers of the multi-layer transmission  (See para 0072 “In an uplink phase, each of the receiver stations 13 sends a block acknowledgement (BA) to the AP station 11 sequentially using a predefined schedule, over the wireless communication medium.”; see para 0083 “In block 32, during an assigned MU-TXOP, the AP station 11 performs downlink transmission of a first frame sequence for all ACs at the AP station 11 to multiple receiver stations 13 via multiple spatial streams. In block 33, the AP station 11 receives acknowledgment responses (e.g., BA); see para 0078 “the frames may be aggregated into one A-MPDU utilizing a frame aggregation process, and utilizing a multi-traffic block ACK (MTBA”)
Regarding claim 14,36, Zhu teaches wherein the acknowledgement frame is indicative of which of the multiple layers  of the multi-layer transmission  are received successfully.( see para 0083 “In block 32, during an assigned MU-TXOP, the AP station 11 performs downlink transmission of a first frame sequence for all ACs at the AP station 11 to multiple receiver stations 13 via multiple spatial streams. In block 33, the AP station 11 receives acknowledgment responses (e.g., BA);
7.     Claims 15, 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2012/0008490 A1) in view of Zhang (US 20210281367 A1) and further in view of Elarabawy (US 20150139120 A1).

Regarding claim 15, 37, Zhu doesn’t teach wherein a control signal is pending for transmission at the respective station, and wherein the control signal is transmitted on a layer in the multi-layer transmission, and wherein the layer of the multi-layer of the multi-layer transmission on which the control signal is transmitted is more robust than the main layer.  
Elarabawy (US 20150139120 A1) teaches wherein a control signal is pending for transmission at the respective station, and wherein the control signal is transmitted on a layer in the multi-layer transmission, and wherein the layer of the multi-layer of the multi-layer transmission on which the control signal is transmitted is more robust than the main layer.  (see para 0059 “rest of the control information may be transmitted using hierarchical modulation…the control information is coded in the most robust modulation scheme”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the control signal is transmitted on a layer in the multi-layer transmission, and wherein the layer of the multi-layer of the multi-layer transmission on which the control signal is transmitted is more robust than the main layer in the system of Zhu. The motivation is to receive a hierarchical modulated transmission (Elarabawy: see para 011)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416